Citation Nr: 1624906	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  11-21 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to compensation under 38 U.S.C. § 1151 for sensorimotor peripheral neuropathy (axonal), external-type, claimed as permanent nerve damage pain in tendons, joints and muscles due to a prescription of isoniazid (INH) preventive therapy for latent tuberculosis at the Department of Veterans Affairs Medical Center (VAMC) in Columbus, Ohio, in April 2007. 

2. Entitlement to an initial evaluation in excess of 30 percent prior to August 7, 2015, and in excess of 50 percent as of that date, for bilateral pes planus.

3. Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Board remanded this case in April 2013 for further development.

The Veteran testified at a hearing before the undersigned in January 2013.  A transcript is of record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran's sensorimotor peripheral neuropathy was not the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Columbus, Ohio VAMC in prescribing INH prophylactic therapy in April 2007 to treat latent tuberculosis, or proximately caused by an event not reasonably foreseeable as a result of the INH therapy. 

2. The INH therapy was prescribed with the Veteran's informed consent, or a reasonable person faced with similar circumstances would have proceeded with the INH therapy in view of the possible consequences of foregoing such therapy.

3. Prior to August 7, 2015, the Veteran's bilateral pes planus was not manifested by marked inward displacement and severe spasm of the tendo achilles on manipulation, with no improvement by orthopedic shoes or appliances.

4. The 50 percent rating assigned bilateral pes planus as of August 7, 2015 is the maximum rating available for this disability, and it does not present such an exceptional or unusual disability picture as to render impractical application of the schedular criteria.

5. The Veteran's bilateral pes planus does not meet the rating requirements for schedular entitlement to TDIU, and is not shown to prevent him from obtaining or maintaining substantially gainful employment in a sedentary capacity.


CONCLUSIONS OF LAW

1. The criteria for entitlement to compensation under 38 U.S.C. § 1151 for sensorimotor peripheral neuropathy due to a prescription of INH therapy in April 2007 by the Columbus, Ohio VAMC are not satisfied.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).

2. The criteria for an initial rating greater than 30 percent for bilateral pes planus prior to August 7, 2015 are not satisfied or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).   

3. An initial rating greater than 50 percent for bilateral pes planus as of August 7, 2015 is not available under the rating criteria, and extraschedular referral is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2015).   


4. The criteria for entitlement to TDIU are not satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA's duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  

The Veteran has received all notice required under the VCAA, followed by adequate time to submit information and evidence before initial adjudication or readjudication of the claims.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, and records from the Social Security Administration (SSA) pertaining to a claim for SSA disability benefits have been associated with the claims file.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c).  In accordance with the Board's April 2013 remand directive, the RO attempted to obtain any outstanding VA treatment records from the VAMC in Dayton, Ohio where, at the January 2013 Board hearing, the Veteran stated he has received treatment.  The RO received a response in February 2014 that the Dayton VAMC had no records for the Veteran.  A September 2015 report of general information form (VA Form 21-0820) reflects that the Veteran was notified of VA's inability to obtain these records.  Further efforts to obtain these records would be futile.  See 38 C.F.R. § 3.159(c)(2) (cases in which VA may conclude that no further efforts to obtain records are required include those in which the Federal department or agency advises VA that the requested records do not exist or that the custodian does not have them).  Moreover, the claims file already contains treatment records dated in 2010 from the Dayton VAMC reflecting neurology consultations.  The Veteran has not identified any other records or evidence he wished to submit or have VA obtain.  

VA examinations have been performed and medical opinions provided adequate for the Board to make fully informed decisions on the claims.  See 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the above, the Veteran has had a meaningful opportunity to participate effectively in the processing of these claims, and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011). 

The Board finds that there has been substantial compliance with its January 2013 remand directives, including development for additional records, VCAA notice regarding TDIU, and obtaining additional examinations and opinions responsive to its instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).


II. Compensation Under 38 U.S.C. § 1151 for Peripheral Neuropathy

The Veteran seeks entitlement to compensation under 38 U.S.C. 1151 for peripheral neuropathy resulting from a course of treatment with INH prophylactic treatment for latent tuberculosis prescribed by the Columbus, Ohio VAMC in April 2007.  The Veteran states that such treatment was unnecessary, as he never had tuberculosis, as reflected in an August 2010 statement and in his January 2013 hearing testimony.  For the following reasons, the Board finds that entitlement to compensation benefits under section 1151 is not established. 

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability or death of a veteran in the same manner as if the additional disability or death were service connected.  Such is considered a qualifying additional disability or death under the law if it is not the result of the veteran's own willful misconduct and the disability or death was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the additional disability or death was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  Id.; 38 C.F.R. § 3.361.  

To establish causation, the evidence must show that the VA medical treatment resulted in the veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).  Medical treatment cannot cause the continuance or natural progress of a disease or injury for which the treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).  The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  38 C.F.R. § 3.361(d). 

In addition to causation, it must also be shown that (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) that VA furnished the hospital care, medical or surgical treatment, or examination without the informed consent of the veteran or, in appropriate cases, the informed consent of his or her representative.  38 C.F.R. § 3.361(d)(1); see also VAOPGCPREC 5-01.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2015), which are discussed below.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is to be determined in each claim based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The preponderance of the evidence shows that the Veteran has chronic peripheral neuropathy as a result of the INH therapy, but that it was not due to VA fault in prescribing it to treat latent tuberculosis.  The VA treatment records reflect that in April 2007, a tuberculosis test (via PPD) was performed at the Columbus VAMC that turned out positive.  Isoniazid (INH) was prescribed "for positive ppd reading."  The Veteran was informed that INH can affect the liver and that laboratory testing would need to be conducted on a monthly basis.  In June 2007, the Veteran reported intermittent numbness and tingling of both hands.  He was prescribed medication (Naprosyn or Naproxen) and told to follow up with his physician if the symptoms persisted.  

In August 2007, the Veteran transferred care to the VAMC in Washington, DC.  He reported at this time that since starting INH in April 2007, he experienced persistent tingling in the hands, and that the Naproxen medication was not relieving his symptoms.  It was determined that he would continue on INH therapy and that a new medication, Pyridoxine, would be added.  The treating physician reviewed the likely origin of the Veteran's hand pain.  A September 2007 entry notes that the Veteran stopped taking the INH therapy when he found out that it was likely causing the tingling.  It was recommended that he continue the INH therapy until January 2008 "per 9 month protocol."  He was advised to continue the pyridoxine treatment as well for the tingling in his hands.  The Veteran agreed to continue the INH therapy. 

An October 2007 entry notes that the Veteran still had tingling in his hands even with the pyridoxine treatment, but continued taking INH therapy "despite presumed side effects."  He agreed to continue the INH therapy until January 2008 per the protocol.  However, a day later, an entry states that the Veteran wished to stop taking the INH.  The treating physician spoke with the Veteran's infectious disease doctor, who agreed that INH could be safely stopped as the Veteran had been taking it for six months.  The Veteran was to continue B6 vitamin for at least two more months.  He was considered "completely treated for latent TB [tuberculosis]."  

VA treatment records dated in November 2009 and January 2010 show that the Veteran continued to have peripheral neuropathy years after stopping the INH treatment.  It was noted that the symptoms initially improved when INH was discontinued and the B6 vitamin prescribed, but had recently progressed over the past six to nine months, including tingling in the distal digits of his fingers. 

In January 2010, the Veteran underwent an electromyogram (EMG) study at VA which revealed severe sensorimotor polyneuropathy, predominately axonal type.  It was noted to be "possibly" from INH treatment.  In this regard, the treating physician stated that it was unknown whether INH can cause peripheral neuropathy.  However, the physician cited medical literature stating that peripheral neuropathy is the most common side effect of INH therapy, occurring in about 20 percent of patients without supplemental pyridoxine, and appeared to be dose related and may be prevented with concomitant pyridoxine therapy.  

In the April 2010 VA examination report, the examiner concluded that the Veteran's sensorimotor peripheral neuropathy (axonal) was as likely as not secondary to INH therapy.  However, the examiner opined that VA exercised the degree of medical care that would be expected of a reasonable health care professional in the administration of TB prophylaxis, and did not fail to exercise the degree of care that would be expected of a reasonable health care professional that resulted in the Veteran's neuropathies.  The examiner explained that the Veteran was prescribed the recommended daily dose of 300mg of INH, and was also prescribed pyridoxine therapy to prevent symptoms of peripheral neuropathy.  

The Veteran also submitted a printout from the Internet of information regarding INH, which indicates that tingling or numbness of the hands and feet are potential side effects of INH therapy.

There is no question that the INH therapy caused the Veteran's peripheral neuropathy.  The VA treatment records show that the Veteran did not have peripheral neuropathy prior to April 2007, that he developed it shortly after commencing the INH therapy, and that treating physicians and the April 2010 VA examiner found that the INH therapy was a cause of the Veteran's chronic peripheral neuropathy.  However, the treating physicians apparently found it more advisable for the Veteran to continue the INH therapy despite the fact that it was causing peripheral neuropathy, as shown in the August 2007 and September 2007 VA treatment records.  The April 2010 VA examiner also concluded that there was no VA fault based on the standard of a reasonable health care professional either in prescribing the INH therapy in the first place for treatment of latent tuberculosis, or in the manner in which it was prescribed, as the recommended daily dose of 300mg was prescribed, and pyridoxine was also added for the neuropathy.  

The Veteran has not submitted any evidence to support a finding that the INH therapy was prescribed in error, or that the manner in which it was prescribed or its continuance beyond the onset of neuropathy symptoms was below the standard of care of a reasonable health care professional, or otherwise due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA.  With regard to his statement that he never had tuberculosis, the VA treatment records show that he tested positive for tuberculosis, and that the purpose of the INH was to prevent it from becoming active or manifesting.  Thus, the fact that the tuberculosis never became active simply indicates that the INH therapy was successful.  With regard to the neuropathy, such was a known side effect of INH, as shown in the August 2007 and September 2007 VA treatment records, but the treating physicians clearly concluded that the risk of stopping the therapy, namely the possible development of active tuberculosis, outweighed the fact that the Veteran had developed neuropathy symptoms as a side effect. 

The Veteran's peripheral neuropathy was also not an event that was not reasonably foreseeable as a result of the INH therapy.  The development of neuropathy is a known potential side effect of INH therapy, as shown in the January 2010 VA treatment record, which reflects that peripheral neuropathy is the most common side effect of INH therapy, and the August and September 2007 VA treatment records, which show that the Veteran's neuropathy symptoms were recognized as side effects of the INH therapy but that continuing the therapy was still more advisable than discontinuing it.  The April 2010 VA examination report and the medical literature submitted by the Veteran also show that peripheral neuropathy or symptoms of tingling are known side effects of INH.  Thus, the preponderance of the evidence shows that the Veteran's peripheral neuropathy was not an event not reasonably foreseeable as a result of the INH therapy, but was rather a known possible consequence. 

In sum, the preponderance of the evidence shows that entitlement to compensation under section 1151 for peripheral neuropathy based on VA fault in prescribing INH therapy to treat latent tuberculosis, or an event not reasonably foreseeable as a result of such therapy, is not established.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Compensation under section 1151 can also be established if additional disability was incurred, in pertinent part, due to VA care furnished without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1).  VA regulation defines informed consent as follows: 

Informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient or the patient's surrogate of the proposed diagnostic or therapeutic procedure or course of treatment.  The practitioner, who has primary responsibility for the patient or who will perform the particular procedure or provide the treatment, must explain in language understandable to the patient or surrogate the nature of a proposed procedure or treatment; the expected benefits; reasonably foreseeable associated risks, complications or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  The patient or surrogate must be given the opportunity to ask questions, to indicate comprehension of the information provided, and to grant permission freely without coercion.  The practitioner must advise the patient or surrogate if the proposed treatment is novel or unorthodox.  The patient or surrogate may withhold or revoke his or her consent at any time. 

38 C.F.R. § 17.32(c).  

The informed consent process must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d).  

Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1). 

Failure to provide information to a patient about a potential adverse effect does not defeat a finding of informed consent if a reasonable person faced with similar circumstances would have proceeded with the treatment in view of the consequences of foregoing it.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).  

The evidence shows that when the INH therapy was prescribed in April 2007, the Veteran was informed that it may adversely affect the liver, and that he was to undergo regular monitoring.  Moreover, he was informed that the INH therapy was the likely cause of his neuropathy symptoms in September 2007, but he elected to continue the therapy until completion of the recommended course at the advice of his doctor.  Thus, the Veteran was informed that peripheral neuropathy was a side effect when he decided to continue taking the INH therapy.

Further, and in the alternative, the Board presumes that, as will all medication, the INH medication was accompanied by information regarding its potential side effects.  Since peripheral neuropathy is a well-known side effect, as shown in the January 2010 VA treatment record, such information would presumably include it among potential side effects.  The fact that he was willing to take it despite potential side effects of liver damage also suggests that he would be willing to take it despite potential side effects of neuropathy. 

Finally, and in the alternative, the Board finds that a reasonable person faced with similar circumstances would have proceeded with the INH treatment in view of the possible consequence of developing active tuberculosis if it was not begun or continued.  See McNair v. Shinseki, 25 Vet. App. 98 (2011).  Indeed, the treating physician advised the Veteran to continue the INH therapy despite the development of peripheral neuropathy symptoms, as reflected in the September 2007 VA treatment record.  It was only discontinued in October 2007 based on a finding that the six months of treatment were considered adequate to treat the latent tuberculosis.  Thus, even if there was a deficiency in the informed consent process, a reasonable person would have proceeded with the INH treatment given the potential consequences of foregoing such treatment. 

The Board sincerely sympathizes with the Veteran.  The evidence and the law, however, do not support his claim for compensation benefits. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to compensation under 1151 for peripheral neuropathy as a result of the INH therapy prescribed in April 2007 by the Columbus VAMC is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


III. Increased Evaluation for Pes Planus

The Veteran seeks a higher initial evaluation of his service-connected pes planus.  For the following reasons, the Board finds that entitlement to initial ratings greater than 30 percent prior to August 7, 2015, and greater than 50 percent as of that date, are not satisfied. 

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Separate ratings for distinct disabilities resulting from the same injury or disease can be assigned so long as the symptomatology for one condition is not "duplicative or overlapping with the symptomatology" of the other condition.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  However, the evaluation of the same disability or its manifestations under various diagnoses, which is known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent the evidence shows distinct time periods where the service-connected disability has exhibited signs or symptoms that would warrant different ratings under the rating criteria.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In initial-rating cases, where the appeal stems from a granted claim of service connection with respect to the initial evaluation assigned, VA assesses the level of disability from the effective date of service connection.  See Fenderson, 12 Vet. App. at 125; 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2015); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain "must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss" warranting a higher rating).  With respect to disabilities of the joints, it must be considered whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2015).  These provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's bilateral pes planus has been assigned an initial rating of 30 percent prior to August 7, 2015, and a rating of 50 percent as of that date, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276.  Under DC 5276, a 50 percent is assigned for bilateral pronounced flatfoot characterized by marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achilles on manipulation, which is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  A 30 percent rating is assigned when these manifestations affect only one foot ("unilateral involvement).  Id.  A 30 percent rating is also assigned when there is bilateral severe flatfoot characterized by objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use that is accentuated, indication of swelling on use, and characteristic callosities.  A 20 percent rating is assigned when there is unilateral involvement of these manifestations.  Id.  A 10 percent rating is assigned for moderate flatfoot characterized by weight-bearing line over or medial to the great toe, inward bowing of the tendo achilles, pain on manipulation and use of the feet, either bilateral or unilateral.  Id.  A noncompensable rating is assigned for mild flatfoot with symptoms relieved by a built-up shoe or arch support.  Id.

A November 2009 VA podiatry treatment record reflects that the Veteran complained of foot pain.  He reported that in the 1980's he underwent bunion surgery of the right foot and the toes were straightened out.  On examination, there was a severe decrease in the medial longitudinal arch bilaterally.  There was mild heel eversion on heel raise bilaterally.  An X-ray study showed chronic degenerative changes in the first metatarsal head and metatarsophalangeal (MTP) joint of the left foot, and mild degenerative changes with hallux valgus at the first MTP joint of the right foot, with possible post-surgical changes in the first metatarsal head medially.  The podiatrist diagnosed bilateral pes planus, osteoarthritis of the bilateral first toes ("MPJ"), and hallux abducto valgus (HAV) bilaterally.  

The January 2010 VA examination report reflects that the Veteran had symptoms of pain, swelling, and stiffness while standing, walking, and at rest, fatigability while standing or walking, weakness, and lack of endurance.  Flare-ups occurred weekly or more often, lasted less than one day, and limited mobility.  The Veteran reported being able to stand for 15 to 30 minutes, and was unable to walk more than a few yards.  However, the examiner later stated that the Veteran was not able to walk a quarter mile without pain, indicating that the Veteran could continue to walk, but that he experienced some pain after a quarter of a mile.  Assistive aids consisted of corrective shoes with supports.  On examination, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weightbearing.  There were no abnormalities of achilles and midfoot alignment.  There was moderate pronation.  There was pain on manipulation.  There was no atrophy.  Tenderness in all toes and heel was noted with movement.  The examiner stated that the Veteran's bilateral foot pain had severe effects on recreation, traveling, and driving.  With regard to employment, the examiner noted that the Veteran was unemployed and that the Veteran's reason given for unemployment was immobility due to foot pain. 

A March 2010 VA podiatry treatment record reflects that the Veteran complained his feet hurt all the time.  He described the pain as burning and stinging.  He felt he could not walk any amount of distance due to the pain.  The podiatrist made similar findings to those recorded in the November 2009 entry, but added peripheral neuropathy to his diagnoses.  

The May 2010 VA examination report reflects that the Veteran could not stand longer than 15 minutes due to foot pain, and that walking was limited to a quarter of a block due to foot pain.  He had to sit down for 5 minutes before he could walk again.  He did not have significant pain at night or while sitting down.  It was noted that he also had a burning sensation of both feet and hands, which was from "unrelated neuropathy."  On examination, there was no objective evidence of painful motion, weakness, or instability.  There was tenderness of the right first MTP joint, and valgus deformity of both big toes.  There was a moderate amount of pronation on both feet.  There was a lack of sensation of feet to light touch and vibration attributed to neuropathy, which was "unrelated to flat foot."  Range of motion of the bilateral ankle joints was normal and without pain.  The Veteran reported that he had been unemployed since November 2008.  He had worked most recently as a security officer, and left the job because he was unable to stand or walk for long.  He stated that he was unable to work as his training and experience was limited to jobs involving standing and walking.  

A June 2010 VA podiatry treatment record reflects that the Veteran reported that his toes were twisting and getting malformed.  He also described burning and stinging pain in both feet that was worse at night.  He could not stand for any length of time without foot pain.  He stated that he did not have a vehicle and "has to walk everywhere."  Examination findings were similar to those documented in the earlier treatment records.

A February 2012 VA podiatry treatment record reflects that the Veteran presented with a chief complaint of a knot in his left arch.  He stated that the knot developed eight weeks earlier, and was painful with pressure.  The knot had started to shrink and he had minimal to no pain since.  He believed he also had a knot in his right foot but had no pain to the right arch.  He had been wearing orthotics, which helped to prevent pain and pressure on the knots.  On examination, there was a palpable deep soft tissue nodule to the left medial longitudinal arch centrally that measured about 1 5 cm in diameter with slight pain on palpation.  There was also a palpable deep soft tissue nodule to the medial aspect of the right medial longitudinal arch that measured about 1 cm in diameter with slight pain on palpation.  There was no pain with palpation remaining in the bony and soft tissue landmarks of the bilateral feet.  The nodules were diagnosed as plantar fibromas.  

A January 2013 VA podiatry treatment record reflects that the Veteran's arches were still painful with ambulation but that they had improved with the use of orthotics.  He continued to have nodules in the arches that were painful when pressure was placed on them.  The podiatrist explained to the Veteran that arch height can cause plantar fibromas to form.  

An August 2013 VA treatment record reflects that orthotics were "working well" for the Veteran. 

A July 2015 VA podiatry treatment record reflects that the Veteran still had knots under his arches which "move around."  The left plantar knot remained constant with orthotics and did not move.  He also reported a random sharp, electrical shock type pain to the right medial ankle that ran up to the hip joint.  

The August 2015 VA examination report reflects that the Veteran stated that walking was limited due to foot pain, and that he could only walk short distances at a very slow pace.  On examination, there was pain on use, accentuated with manipulation, as well as swelling.  There was extreme tenderness of the plantar surfaces of both feet which was improved with orthopedic shoes or appliances.  There was evidence of marked deformity of both feet, and marked pronation of both feet.  The condition was improved by orthopedic shoes or appliances.  The weight-bearing line fell over or medial to the great toe of both feet.  A plantar fibroma and peripheral neuropathy also caused lower extremity deformity with alteration of the weight-bearing line.  The Veteran reported that pain, weakness, fatigability or incoordination significantly limited functional ability during flare-ups or repeated use.  However, on examination, the Veteran was able to perform repetitive range of motion maneuvers without limitation due to pain, weakness, fatigue, or incoordination.  The examiner noted that the Veteran stated he was unable to work due to his service-connected pes planus.  The examiner indicated that the Veteran would be able to work in a sedentary job requiring minimum standing and walking.  

The preponderance of the evidence shows that the Veteran's bilateral pes planus was not manifested by marked inward displacement and severe spasm of the tendo achilles on manipulation prior to August 7, 2015, including after flare-ups or repeated use.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276; see also 38 U.S.C.A. §§ 4.40, 4.45, DeLuca, 8 Vet. App. at 206-07.  Rather, it more nearly approximated the criteria for a 30 percent rating, which contemplates severe flatfoot characterized by objective evidence of marked deformity, including on pronation or abduction, pain on manipulation and use that is accentuated, indication of swelling on use, and characteristic callosities.  See id.  A 10 percent rating also already compensates for the weight-bearing line being over or medial to the great toe, inward bowing of the tendo achilles, and pain on manipulation and use of the feet, either bilateral or unilateral.  See id.  Thus, the criteria for a 50 percent rating prior to August 7, 2015 were not met or more nearly approximated. 

With regard to the knots or nodules in the arches that first manifested around January 2012, which are painful on pressure, and which have been diagnosed as plantar fibromas associated with pes planus, the evidence shows that they do not produce disability distinct from or in addition to the disability already compensated by a 30 percent rating prior to August 7, 2015.  Rather, they are consistent with objective evidence of severe flat feet with marked deformity and pain on manipulation and use that is accentuated, which is consistent with a 30 percent rating.  They do not more nearly approximate marked inward displacement and severe spasm of the tendo achilles on manipulation or extreme tenderness of the plantar surfaces of the feet, unimproved by orthopedic shoes or appliances, all of which are required for a 50 percent rating.  Accordingly, they do not support a rating greater than 30 percent prior to August 7, 2015.  See id.

Further, and in the alternative, the evidence shows that the Veteran's symptoms were improved by orthopedic shoes or appliances prior to August 7, 2015.  Specifically, the January 2010 VA examination report shows that the Veteran wore 
corrective shoes with supports; the February 2012 VA podiatry treatment record reflects that the Veteran had been wearing orthotics, which helped to prevent pain and pressure on the knots; the January 2013 VA podiatry treatment record reflects that the Veteran's arches were still painful with ambulation but that they had improved with the use of orthotics; the August 2013 VA treatment record reflects that orthotics were "working well" for the Veteran; and the August 2015 VA examination report states that there was extreme tenderness of the plantar surfaces of both feet, as well as marked deformity and marked pronation, which were improved with orthopedic shoes or appliances.  The criteria for a 50 percent rating require that the symptoms not be improved by orthopedic shoes or appliances.  See 38 C.F.R. § 4.71a, DC 5276.

The 50 percent rating for pes planus assigned as of August 7, 2015 is the maximum rating available for this disability.  See id.  Thus, a higher rating under DC 5276 is not available. 

A separate or higher rating is not warranted under any other diagnostic code.  The Veteran has not been diagnosed with weak foot (DC 5277), claw foot or pes cavus (DC 5278), metatarsalgia, anterior (Morton's disease) (DC 5279), or malunion or nonunion of the tarsal or metatarsal bones (DC 5283).  See 38 C.F.R. § 4.71a.  In his December 2011 substantive appeal (VA Form 9), the Veteran stated he had been diagnosed with hammer toe.  However, the VA podiatry treatment records and VA examination reports consistently show that the Veteran has not been diagnosed with hammer toe.  The clinical findings made by objective medical professionals over several years outweigh the Veteran's lay statements on this issue.  Accordingly, DC 5282, which pertains to hammer toe, does not apply.  See id.  The Veteran has also been diagnosed with hallux valgus, and had undergone surgery for hallux valgus in the 1980's.  However, hallux valgus has not been service connected or found to be a manifestation or related to his pes planus.  Therefore, it is not encompassed by this appeal, and consideration of DC 5280, which pertains to hallux valgus, does not apply.  See id.  The Veteran has not been diagnosed with hallux rigidus, and as with hallux valgus, it is not encompassed by this appeal for the reasons already discusses.  Thus, DC 5281, which pertains to hallux rigidus, does not apply.  See id.  

With regard to DC 5284, other injuries of the foot, this diagnostic code does not apply to pes planus as a matter of law, as it is already compensated under DC 5276.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (holding that, as a matter of law, DC 5284 does not apply to the eight [other] foot conditions specifically listed in § 4.71a," and so other listed conditions could not be rated by analogy under this diagnostic code).  The Veteran does not have any other diagnosed foot pathology that is encompassed by his service-connected pes planus or has been adjudicated as service-connected.  

Diagnostic Code 5284 also does not apply to the plantar fibromas or nodules or knots in the arches.  Rather, these are appropriately compensated under DC 5276, which contemplates deformity of the foot, with pain on use and accentuation.  They do not represent, and are not more nearly analogous to, a disability resulting from actual injury to the foot.  See Yancy v. McDonald, 27 Vet. App. 484, 492-93 (2016) (holding that application of DC 5284 is limited to disabilities resulting from actual injuries to the foot, but that unlisted conditions may be rated by analogy to injury of the foot under DC 5284); 38 C.F.R. § 4.20 (2015) (providing that unlisted conditions may be rated by analogy under a closely related disease or injury).  They are essentially bumps or nodules that can be painful on pressure, and as such are more consistent with the deformity and pain of the foot compensated under DC 5276, and are not more nearly, let alone closely, analogous to disability resulting from injury to the foot.  Accordingly, DC 5284 does not apply.

The X-ray findings of degenerative changes in the metatarsal heads and metatarsophalangeal joints of the first toes, diagnosed as osteoarthritis, have not been adjudicated as service-connected or found to be an aspect of the Veteran's pes planus.  The fact that DC 5276 does not include degenerative changes or osteoarthritis in its criteria further indicates that osteoarthritis is not a manifestation of pes planus.  Thus, it is not encompassed by this appeal.  Moreover, and in the alternative, a separate rating under DC 5003, which pertains to degenerative arthritis or osteoarthritis, would violate the rule against pyramiding, as the Veteran's pain on use of the feet and deformity is already compensated under DC 5276, and a rating greater than 30 percent is not available under DC 5003.  See 38 C.F.R. § 4.14.  A separate rating is also not warranted under DC 5284, as this diagnostic code only applies to disabilities resulting from actual injuries to the foot or closely analogous to such, and does not apply to disabilities caused by degenerative conditions.  See Yancy, 27 Vet. App. at 492.  In any event, whether or not a separate or higher rating may be available under DC 5003 or 5284, it is not, as already stated, encompassed by the Veteran's service-connected pathology at this time. 

With regard to the Veteran's peripheral neuropathy, this has not been service-connected or attributed to his pes planus.  The May 2010 VA examiner found that it was not related to the Veteran's pes planus.  The evidence shows it is more likely caused by a course of INH therapy, as discussed above.  The electrical shock type pain to the right medial ankle that ran up to the hip joint mentioned in the July 2015 VA treatment record has also not been attributed to the Veteran's pes planus.  Also, and in the alternative, it was not mentioned before or after this record, including at the August 2015 VA examination, and does not appear to result in disability different from or more severe than the pain and associated functional limitations already compensated under DC 5276, especially given its apparently short-lived and intermittent nature.  

The Board has also considered the Veteran's statement at the January 2010 VA examination that he was unable to walk more than a few yards, and his statement at the March 2010 VA examination that he felt he could not walk any amount of distance due to the pain.  The Board finds that such statements do not constitute credible evidence of an inability to walk or limitations in excess of what is contemplated by DC 5276.  Specifically, a June 2010 VA podiatry treatment record reflects that the Veteran reported that he "has to walk everywhere."  Thus, although the Veteran may have experienced pain with walking and limited walking, the evidence does not show that such limitation was more severe than what is contemplated by a 30 percent rating, which compensates for "pain on manipulation and use accentuated."  See 38 C.F.R. § 4.71a.  The ratings under the schedule are averages, and not based on individual success in overcoming the economic or industrial handicap of disability, with the exception of total disability ratings.  See 38 C.F.R. § 4.15 (2015).  

With regard to staged ratings, although there may have been some fluctuations in severity of the Veteran's symptoms over the course of this appeal, the preponderance of the evidence shows that it has not met or more nearly approximated the criteria for ratings higher than those already assigned at any other point during the pendency of this claim, for the reasons explained above.  Thus, further staging is not warranted for the time period under review.  See Hart, 21 Vet. App. at 509-10; Fenderson, 12 Vet. App. at 126. 

The issue of entitlement to special monthly compensation (SMC) based on loss of use of the foot has not been raised by the Veteran or the record.  See 38 U.S.C.A. § 1114(k) (West 2014); 38 C.F.R. § 3.350(a)(2)(i) (2015); see also 38 C.F.R. § 3.155 (2015) (providing, in pertinent part, that the scope of a claim includes entitlement to any ancillary benefits that arise as a result of the adjudication decision, including SMC benefits under § 3.350, whether or not the claimant asserts entitlement to such benefits); Akles v. Derwinski, 1 Vet. App. 118, 121 (1991) (entitlement to SMC is an "inferred issue" in the context of an increased rating claim that must be considered when the record indicates that it may be available, even if the claimant does not place eligibility for this ancillary benefit at issue).  In this regard, VA law provides that loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. § 3.350(a)(2)(i).  The August 2015 VA examiner found that the Veteran did not have loss of use of either foot as defined under § 3.350(a)(2)(i).  The fact that the Veteran is able to walk, albeit only for short distances and with pain, and was able to perform repetitive range of motion maneuvers without limitation at the August 2015 VA examination, weighs against a finding that the issue of loss of use has been raised.  Thus, further consideration of this issue is not warranted. 

The evaluation of the Veteran's pes planus does not warrant referral for extraschedular consideration.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this regard, because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  Id.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  38 C.F.R. § 3.321(b)(1).  These criteria have been broken up into a three-step inquiry: (1) The schedular criteria must be inadequate to describe the claimant's disability level and symptomatology; (2) There must be related factors such marked interference with employment or frequent periods of hospitalization; (3) If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  Thun, 22 Vet. App. at 114. 

Here, a comparison of the Veteran's pes planus with the schedular criteria does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).  Specifically, his pes planus has been manifested by deformity, including with regard to pronation, alteration of the weight-bearing line, pain including on manipulation and use, flattened arches, swelling, callosities, and extreme tenderness of the plantar surfaces, with some relief from orthopedic shoes or appliances.  These manifestations are contemplated under DC 5276 (flatfoot, acquired), and under sections 4.40 and 4.45 of the regulations, which contemplate functional impairment due to factors such as pain, stiffness, aching, deformity, weakness, instability, fatigability, incoordination, swelling, and deformity of the joint, including on repeated use and during flare-ups.  See 38 C.F.R. § 4.71a; see also DeLuca, 8 Vet. App. at 206-07. 

Although the Veteran's plantar fibromas, which have been described as knots or nodules in the arches, are not listed in the rating criteria, they do not produce disability different from, or more severe than, the disability contemplated by DC 5276, such as to render its application impractical.  Rather, the only symptoms and functional impairment resulting from the plantar fibromas is deformity with pain on pressure, with no indication that the pain is in addition to the pain and deformity already contemplated by DC 5276, or results in an abnormal gait or functional limitations outside the ambit of DC 5276 and sections 4.40 and 4.45 of the regulations.

Further, by regulation, the schedular ratings are assumed to provide adequate compensation for "considerable loss of working time from exacerbation or illness proportionate to" the nature and severity of the Veteran's pes planus disability.  38 C.F.R. § 4.1.  Their basis is the ability to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Viewed in this light, the rating criteria, which are usually cast in objective clinical terms, must be understood to serve as markers of disability in terms of the ability to function under the ordinary conditions of daily life and employment, including considerable loss of working time.  They generally do not describe how a given disability may manifest in everyday life, and thus cannot be found inadequate solely because they do not mention a particular symptom, clinical finding, or example of functional impairment, when they are almost always devoid of any such description whatsoever.  Pursuant to 38 C.F.R. § 4.1, the burden is not on the Board to show or explain how the rating criteria are adequate, whose broad net (even with all the gaps in terms of description of symptoms, pathology, functional impairment, etc.) must be assumed as a matter of law and policy to capture in its sweep a wide range of disabling manifestations in the context of daily life and work, but rather on the party seeking extraschedular referral to show how they are inadequate. 

Accordingly, although not every diagnosis or specific clinical finding pertaining to the Veteran's pes planus may be mentioned in the rating criteria, such as plantar fibromas, the applicable diagnostic codes and regulations effectively contemplate all disabling effects from them as shown by the evidence of record discussed above, including deformity and pain on use.  See 38 C.F.R. § 4.71a, General Rating Formula; 38 C.F.R. §§ 4.40, 4.45.  Further, just as separate ratings would not be warranted for different diagnoses or clinical findings resulting in the same disability, referral for extraschedular consideration is not warranted solely based on clinical findings that do not produce disability distinct from or more severe than what is already compensated under the schedular criteria.  Cf. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided).  As discussed above, the various clinical findings pertaining to the Veteran's feet, to the extent they are encompassed by his service-connected pes planus, do not produce distinct disabilities, but rather are all manifested by the same symptoms and functional impairment compensated under DC 5276. 

Circumstances unique to the Veteran or not mentioned in the rating criteria, such as severe effects on his ability to engage in recreation or drive, do not indicate that the pes planus in itself is exceptional or unusual, or more severe than that contemplated by the criteria, which is based on the ability to function under the ordinary conditions of daily life.  The issue of whether a disability is adequately captured by the schedular criteria is determined based on the manifestations of the disability and associated functional impairment, and not on external circumstances, unless the external circumstances somehow indicate that the underlying disability itself is outside the schedular norms.  Cf. VAOPGCPREC 6-96 (August 16, 1996) (holding that the fact that circumstances specific to a claimant may cause the effects of a service-connected disability to be more profound in that claimant's case does not in itself provide a basis for extraschedular referral).  Difficulty walking, standing, or driving, for example, does not appear inconsistent with disability of the foot compensated under DC 5276 and sections 4.40 and 4.45 of the regulations.  Moreover, as noted above, the rating criteria already take into account functional loss, even if they do not describe the functional loss as it manifests in the context of daily life and employment.  See 38 C.F.R. §§ 4.1, 4.10.  Specific challenges caused by the Veteran's pes planus cannot alone support an exceptional or unusual disability picture solely on the basis that they are not mentioned in the rating criteria, which are cast in general terms devoid of examples of such challenges, as explained above, and instead are based on objective clinical findings serving as markers of disability at various levels with regard to the ability to function under the ordinary conditions of daily life and employment.  There is no indication that the Veteran's challenges or functional impairment as described by him are inconsistent with, or more severe than, the disability picture compensated under the rating schedule, such as to render application of the schedular criteria impractical for evaluating his pes planus. 

In short, there are no manifestations of the Veteran's pes planus not accounted for in evaluating it under the schedular criteria.  See Thun, 22 Vet. App. at 115; 38 C.F.R. § 3.321(b).  Thus, the available schedular evaluations are adequate to rate this disability, and the first step of the inquiry is not satisfied.  See id.  In the absence of this threshold finding, the second step of the inquiry, namely whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization, is moot.  See Thun at 118-19.  Therefore, the Board will not refer the evaluation of the Veteran's pes planus for extraschedular consideration.  See id.; 38 C.F.R. § 3.321(b).  

When argued by the claimant or reasonably raised by the record, the combined effects of a veteran's service-connected disabilities must also be considered in determining whether extraschedular referral is warranted under § 3.321(b)(1).  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014); Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  As the Veteran does not have any other disabilities found by VA to be service connected at this time, this issue is moot.  

In sum, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to an initial rating greater than 30 percent for pes planus prior to August 7, 2015, and greater than 50 percent as of that date, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


IV. TDIU

The Veteran seeks entitlement to TDIU, stating that he is unable to work due to his pes planus.  For the following reasons, the Board finds that entitlement to TDIU is not established.

Total disability ratings for compensation may be assigned, where the schedular rating is less than 100 percent, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of one or more service-connected disabilities without regard to advancing age or nonservice-connected disability.  See 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (holding that the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability); see also 38 C.F.R. § 4.19 (unemployability associated with advancing age or intercurrent disability may not be used as a basis for a total disability rating).  The claimant's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be considered.  38 C.F.R. § 4.16(b).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment shall generally be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment may also be established, on a facts found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

Although the Board must give full consideration to "the effect of combinations of disability" under 38 C.F.R. § 4.15, "neither the statute nor the relevant regulations require the combined effect to be assessed by a medical expert."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Indeed, regulation places responsibility for the ultimate determination of unemployability on the Board or rating agency, not a medical examiner.  Id. (citing 38 C.F.R. § 4.16(a)).  Where separate medical opinions address the impact on employability resulting from independent disabilities, the Board is authorized to assess the aggregate effect of all disabilities.  Id.  

Certain percentage requirements must be satisfied in order to qualify for schedular consideration of entitlement to TDIU.  Specifically, if unemployability is the result of only one service-connected disability, this disability must be ratable at 60 percent or more.  See 38 C.F.R. § 4.16(a).  If it is the result of two or more service-connected disabilities, at least one must be ratable at 40 percent or more, with the others sufficient to bring the combined rating to 70 percent or more.  Id.  Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, disabilities resulting from a common etiology or a single accident, and disabilities affecting a single body system such as orthopedic disabilities, will be considered as one disability for TDIU purposes.  Id.  However, VA policy is to grant a TDIU in all cases where service-connected disability precludes gainful employment, regardless of the percentage evaluations.  38 C.F.R. § 4.16(b).  Where the percentage requirements are not satisfied but unemployability is shown, the case must be referred to the Director of the Compensation and Pension Service for extraschedular consideration.  Id.

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If the preponderance of the evidence weighs against the claim, it must be denied.  Id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The Veteran's service-connected pes planus has been assigned a 50 percent rating or below during the pendency of this claim, and therefore does not satisfy the criteria for schedular consideration of TDIU.  See 38 U.S.C.A. § 4.16(a).  Service connection has not been established for any other disability. 

The Board finds that referral for extraschedular consideration of TDIU is not warranted, as unemployability due solely to the Veteran's pes planus is not shown.  The SSA records show that his work history has consisted of employment almost always requiring prolonged standing and walking, with jobs as a maintenance mechanic, warehouse worker, custodian, in pest control, and as a security guard.  He last worked in August 2008, as a security guard, according to his June 2013 TDIU application form (VA Form 21-8940).  This form reflects that he completed four years of high school, but no years of college.  

SSA application materials dated in March 2010 show that the Veteran reported symptoms affecting his neck, back, arms, hands, legs, and feet.  SSA granted disability benefits effective November 2008 in a January 2011 decision, which reflects findings that the Veteran had severe impairments from polyneuropathy, cardiomegaly, osteoarthritis, bilateral pes planus, carpal tunnel syndrome, and degenerative disc disease.  It did not grant disability benefits solely based on the Veteran's pes planus.  

The evidence weighs against a finding that the Veteran discontinued working solely due to foot pain.  In this regard, a July 2008 VA treatment record reflects that the Veteran was concerned he would be unable to obtain employment in the security field due to elbow pain, which he thought might limit his ability to handle a weapon.  A March 2009 VA treatment record reflects that the Veteran was looking for work as a maintenance supervisor, but had recently experienced mid back pain and was waiting to feel better prior to taking the job.  A July 2009 VA treatment record reflects that the Veteran was having trouble finding a suitable job due to persistent elbow pain.  It was noted that he had started a new job, but had difficulty with his arm swelling.  These records indicate that, at least initially, the Veteran did not stop working solely due to foot pain.  The SSA records also reflect that the Veteran's neuropathy symptoms worsened and became a major factor in his occupational impairment. 

Letters dated in August 2010 and November 2013 from the Veteran's treating physician, Dr. Su, state that the Veteran had chronic severe pains in his knees, feet, arms, and hands due to neuropathy, carpal tunnel syndrome, osteoarthritis, and flat feet.  Dr. Su opined that because of these conditions, the Veteran was permanently unemployable.  

The August 2015 VA examiner opined that the Veteran would be able to work in a sedentary job requiring minimum standing and walking.  

The evidence shows that the Veteran has been unable to work due to conditions affecting his hands, neck, back, and knees, in addition to his feet.  There is no competent or credible evidence that his pes planus alone, and without regard to his nonservice-connected disabilities, prevents him from obtaining or maintaining substantially gainful activity in a sedentary capacity.  Although his employment history has mostly consisted of jobs involving more exertion, including prolonged standing and walking, he has completed a high school education.  There is no indication that the entire field of sedentary jobs, many of which may require little or no experience, skill, or education beyond high school to perform, is foreclosed to him when taking into account his employment history and educational and vocational attainment.  The SSA decision and letters from Dr. Su do not support unemployability based solely on the Veteran's pes planus, as they reflect findings of unemployability, or disability for SSA purposes, due to a number of disabilities affecting the Veteran's hands, arms, neck, back, and knees, in addition to his feet.  None of these other disabilities are service connected and thus may not be taken into account in assessing whether unemployability exists due to the Veteran's pes planus alone.  

Accordingly, referral for extraschedular consideration of entitlement to TDIU is not warranted, as the preponderance of the evidence weighs against unemployability solely resulting from the Veteran's pes planus. 

In sum, the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.16; Gilbert, 1 Vet. App. at 55.


ORDER

Compensation under 38 U.S.C. § 1151 for sensorimotor peripheral neuropathy (axonal), external-type, claimed as permanent nerve damage pain in tendons, joints and muscles due to a prescription of INH preventive therapy for latent tuberculosis at the VAMC in Columbus, Ohio, in April 2007 is denied. 

An initial evaluation in excess of 30 percent prior to August 7, 2015, and in excess of 50 percent as of that date, for bilateral pes planus, is denied.

A total disability rating based on individual unemployability due to service connected disability is denied. 


____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


